Citation Nr: 0025490	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-13 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to restoration of a 30 percent rating for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board notes that in correspondence received from the 
veteran in August 1998, he appears to raise the issue of 
entitlement to an increase for his PTSD, effective as of 
August 1998.  This matter is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  No improvement in the service-connected PTSD is 
demonstrated.


CONCLUSION OF LAW

A 30 percent disability evaluation for PTSD is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344, 
4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (1999).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  Id.  

The veteran is also to be informed that he may request a 
predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. § 
3.105(e),(h) (1999).

In this case, the above procedural requirements were met.  
The RO issued a rating decision in June 1998, which proposed 
the reduction in the disability rating for the veteran's 
service-connected PTSD.  The veteran was advised of the 
proposed reduction on June 26, 1998, and given 60 days to 
respond with additional evidence, and 30 days to request a 
personal hearing.  No request was received for a hearing 
within 30 days, although a response with a request for a 
hearing and with a lay statement from the veteran's daughter 
was received within the 60 day time period.  The RO issued a 
rating decision in August 1998 implementing the proposed 
reduction effective from November 1998.  The veteran was 
notified of this action in August 1998.  He subsequently 
provided private clinical evidence in December 1998.  Based 
on the foregoing, the Board finds that the RO satisfied the 
procedural requirements governing the reduction in ratings 
prior to effectuating its rating decision of August 1998 
implementing the proposed reduction.  38 C.F.R. § 3.105(e) 
(1999)

In addition, there are other specific requirements that must 
be met before VA can reduce a disability rating under 38 
C.F.R. § 3.344 (1999).  However, 38 C.F.R. § 3.344(c) limits 
the applicability of that regulation to ratings that have 
been in effect for five years or more.  The appropriate dates 
to be used for measuring the five-year time period, according 
to VA regulation, are the effective dates, i.e., the date 
that the disability rating subject to the reduction became 
effective is to be used as the beginning date and the date 
that the reduction was to become effective is to be used as 
the ending date. Brown v. Brown, 5 Vet. App. 413, 417-18 
(1993).  The veteran was assigned the 30 percent disability 
rating for PTSD in a rating decision of July 1994, effective 
from February 28, 1994.  His rating was reduced effective 
November 1, 1998.  As his rating was in effect for less than 
five years, the provisions of 38 C.F.R. § 3.344 do not apply.

In this case, then, the RO applied the regulations regarding 
the procedure for reductions in ratings properly.  Thus, the 
question that remains is whether the evidence on which the 
reduction was based supports the reduction.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991). Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (1999); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1999), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1999).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  When any change in evaluation is to 
be made, the rating agency should assure itself that there 
has been an actual change in the conditions, for better or 
worse, and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms.  38 C.F.R. § 
4.13 (1999).

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also finds that all relevant 
evidence for equitable disposition of the claim has been 
obtained to the extent possible.  The Board finds that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him pursuant to 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3 (1999).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

VA hospital records show that the veteran was hospitalized 
for twenty days from November to December 1990, for treatment 
for a substance abuse problem.  The report contains a 
diagnosis of alcohol dependence, continuous.  

The report of a July 1992 VA examination shows complaints of 
emotional illness since Vietnam, with nightmares two times 
per month; and that the veteran awakes crying, confused, and 
with palpitations.  He reported having flashbacks daily and 
that he did not like being around people.  He reported that 
he was hypervigilent, distrustful, had difficulty with 
interpersonal relationships, and was nervous constantly.  On 
examination, he was cooperative, had no psychomotor 
retardation or agitation.  His speech was normal in tone and 
volume, and was coherent.  There was no pressured speech, 
flight of ideas or loose associations.  He denied any 
hallucinations, and did not appear to be responding to any 
internal stimuli.  There was no thought broadcasting or 
thought insertion.  There were no grandiose delusions or 
paranoid ideation.  The veteran reported having fleeting 
suicidal ideation, no specific plan regarding suicide, and no 
thoughts of harm to others.  He reported having feelings of 
helplessness and hopelessness, decreased energy, and weight 
loss.  The veteran was alert and oriented in all spheres.  
His mood was constricted to tearful, and his affect is 
blunted.  The report contains a diagnosis of PTSD.

The report of an April 1994 VA PTSD examination shows that 
the veteran indicated that he had had more than 33 different 
jobs, and last worked in 1993.  He reported complaints 
including a history of emotional problems since Vietnam.  He 
reported having difficulties with depression, concentration, 
and insomnia.  He reported having nightmares three to four 
times per week when he would wake up approximately two to 
three times, crying, shaking, and confused.  He reported that 
his nightmares pertained to war or Vietnam.  He reported 
having a low self-esteem, and that he had had difficulty in 
obtaining gainful employment.  He reported he had difficulty 
with communication with his family at an emotional level, and 
that he did not feel that he can love.  He reported having 
difficulty being around crowds of people, and preferred to be 
alone.

On examination, the veteran was cooperative with good eye 
contact.  There was no psychomotor retardation or agitation.  
His speech was in a monotone volume, and was coherent.  There 
was no pressured speech, flight of  ideas, or loose 
associations.  He denied any current hallucinations, and did 
not appear to be responding to any internal stimuli.  There 
was no thought broadcasting or thought insertion.  There were 
no grandiose delusions or paranoid ideation.  The veteran 
reported having fleeting suicidal ideation; the last episode 
was approximately two weeks before.  He reported no specific 
plan regarding suicide. He reported that he had no current 
thoughts of harm to himself or others.  He reported having 
initial and middle insomnia, decreased appetite, anhedonia, 
and feelings of helplessness and hopelessness.  The veteran 
was alert and oriented in all spheres. His mood was tearful 
to depressed, and his affect is restricted.   The report 
contains a diagnosis of PTSD.

The report of a June 1996 VA PTSD examination shows that the 
veteran reported that he was hospitalized on one occasion at 
the VA Medical Center in Battle Creek, which the examiner 
confirmed, showing the veteran was hospitalized at this 
center in November 1990 and discharged in December 1990.  The 
problems that were identified at that time related to 
reported drinking that was gradually getting worse. The 
diagnosis that was established at that time was Axis I: 
Alcohol dependence, continuous.  The veteran reported that at 
that time he had been placed on Elavil because of some 
concurrent depression, but that he began to have some heart 
pain, and it was therefore discontinued.  He reported that he 
has not been in attendance at any outpatient clinic, since 
his discharge from the VA Hospital in 1990.  He was currently 
taking no medication, and had not attended any PTSD programs.  
He explained that he was told that the programs were too 
full, and that his experiences were not severe enough to 
warrant that.  He stated that for the last two years he had 
been working for the United States Postal Service.  He stated 
that his performance had been satisfactory, receiving no 
disciplinary actions or reprimands from the post office, but 
that occasionally he had to take off some time because of his 
restlessness, and just drive about to clear his senses.

The veteran reported complaints that from 1970 on, he had 
been nervous, and by that he meant that he was restless and 
had been unable to remain in any one location or job for any 
sustained period of time.  He had been distrustful of other 
people, which he related back to his distrust of the 
Vietnamese civilians, service personnel and Vietcong.  He 
stated that since his return from service, he had not been 
able to return to his former personality, which he described 
as being hardworking, responsible and able to focus on a task 
and to bring it to completion.  He reported that he also had 
lost his capacity to be empathic with others, and for this 
reason his wife divorced him.  He stated that he was 
remarried, and again because of
lack of empathy, that his current marriage was shaky.  He 
stated that he had been having nightmares since late 1985, 
with broken sleep during those episodes.  He states that he 
continued to use alcohol, but in a reduced amount at the 
present time . He reported that he continued to be restless.  
He reported that prior to his hospitalization in 1990, he was 
depressed and suicidal.  He reported that he frequently had 
recurrent suicidal ideation, but had taken no action.

On examination, the veteran was soft spoken, and gave the 
impression of being easily intimidated.  He had difficulty in 
relating traumatic Vietnamese War experiences.  The report 
contains a diagnosis of PTSD, based on: a) traumatic Vietnam 
War experiences; b) flashbacks reference same;  c) nightmares 
reference same; d) suicidal thoughts;  e) restless undirected 
motor activity;  f) difficulty in organizing his behavior; 
and g) distrustful attitude of others.  The current GAF score 
was 70.

The report of a May 1998 VA PTSD examination shows that the 
veteran continued to be seen periodically in the PTSD clinic.  
He was currently taking Paxil and an anti-depressant, which 
he was unable to identify.  He reported that this medication 
was helpful.  The veteran reported that he kept himself too 
busy to involve himself in a lot of social activities.  He 
reported that his wife was a rural paper distributor, and 
that he helped her on Sundays with that, and did some typing 
for her work.  He reported that they did not go out as often 
as they should, because they were too busy.  The veteran 
reported that he continued to work for the United States 
Postal Service.  He reported that he had a good attendance 
and performance record on the job, and was getting along well 
with his fellow employees and supervisors.  The veteran 
reported complaints that he continued to have occasional 
nightmares and flashbacks, but that they had diminished in 
frequency and intensity.  He attributed this improvement to 
the medication that he was taking.  He stated that his 
restlessness now was directed into constructive activities at 
home, performing home maintenance tasks.  He stated that 
other than the nightmares, his sleep was good.  He had no 
difficulty initiating or sustaining sleep.  He no longer 
experienced the depression that he formerly did, and had not 
had any suicidal ideation since the last examination.

On examination, the veteran was neat, clean, polite and 
related information easily. His speech was coherent, his 
thought processes were well organized and goal directed with 
no contaminations, hallucination and delusions.  There was no 
impairment of memory, concentration or orientation.  The 
report contains a diagnosis of PTSD, based on: a) traumatic 
Vietnam War experience; b) flashbacks reference same; and c) 
intrusive thoughts.  The current Global Assessment of 
Function (GAF) score was 70.

Private medical records received in December 1998 include 
progress notes and treatment plan dated from August to 
December 1998.  These records show that in August 1998 the 
veteran began private treatment.  The report of an August 
1998 treatment plan at that time shows that the veteran 
reported complaints of recurrent and intrusive distressing 
recollection of events, intense psychological distress at 
exposure to events that symbolized or resembled an aspect of 
the traumatic event, efforts to avoid thoughts or feelings 
associated with trauma, significantly reduced interest in 
activities, detachment, estrangement from others, restricted 
range of affect, persistent symptoms of increased arousal, 
difficulty concentrating, hypervigilance, physiologic 
response on exposure to events that symbolized or resembled 
the traumatic event.  The duration was noted as 6 weeks acute 
and 13 years chronic.  Additional symptoms were noted as 
depressed mood, diminished interest and pleasure in 
activities, fatigue and loss of energy, feelings of 
worthlessness, diminished ability to think or concentrate, 
difficulty working, suicidal ideation, and feelings of 
hopelessness and helplessness.

The August 1998 treatment plan contains diagnoses included 
PTSD, chronic; major depressive disorder, recurrent, severe, 
without psychosis; and alcohol dependence, without 
physiological dependence.  The current GAF score was 50, 
highest GAF in the past year was 70.  Also included was a 
diagnosis of major depressive episode, severe.

Private treatment notes from August to December 1998 
generally shows that the veteran continued to have 
significant PTSD symptoms.  In August 1998 he reported 
difficulties with sleep, fear, recollection of traumatic 
events, an inability to remain in noisy or confused settings 
such as family gatherings for dinner, concentration, 
hypervigilance and exaggerated startle response.  He reported 
that his symptoms had affected his marital relationship and 
that he was able to maintain work functioning.  He reported 
that he wanted to jump off a bridge ten days before, which he 
visited but fished instead.  He reported that he went to the 
bridge a number of times.  He also reported having a 
depressed mood most of the day, nearly every day, with loss 
of interest in activity, insomnia, psychomotor retardation, 
intense fatigue, low energy, diminished ability to think or 
concentrate, and recurrent thoughts of death.  He indicated a 
recent suicidal intent.  The assessment was that he was not 
currently having suicidal/homicidal.  In December 1998 he 
reported one occurrence of suicidal ideation and an increased 
dosage of hydroxazine.

The veteran's PTSD is evaluated as 10 percent disabling, 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  Under 
the current schedular criteria, a 10 percent schedular 
evaluation for PTSD contemplates occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

Under that code, a 30 percent disability evaluation is 
warranted for PTSD that is productive of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999).

A 50 percent evaluation may be assigned with occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

Initially, the Board finds that the October 1997 reduction 
was supported by the evidence of record at that time, which 
appeared to show an improvement in the severity of the PTSD.  
As noted above, the veteran's disability appeared to show 
improvement in that the May 1998 VA examination shows that 
the veteran reported that he had no problems at work where he 
got along well with co-workers, he no longer experienced 
depression or suicidal ideation, and his sleep was good, 
except for occasional nightmares and flashbacks that were 
diminished in frequency and intensity since the previous VA 
examination in June 1996.  Objectively in May 1998, he had 
well organized, goal directed thought processes with no 
hallucinations; delusions; or impairment of memory, 
concentration or orientation.  There was no finding of 
suicidal ideation, which was found during the earlier June 
1996 examination.  The current Global Assessment of Function 
(GAF) score was 70, which however, was the same as in the 
previous examination in 1996, thus suggesting no improvement 
since that earlier examination.

Moreover, the Board notes that subsequent to the August 1998 
rating decision, private clinical evidence was received which 
essentially shows no improvement over earlier findings in 
1996 and before.  As discussed above, those records show 
treatment in the latter half of 1998, with complaints and 
findings that the Board finds to show that no improvement has 
occurred.  Those recent records show that the veteran has 
chronic PTSD symptoms as discussed, and it was also noted 
that the veteran had a severe major depressive episode.  In 
August 1998, the current GAF score was 50, highest GAF in the 
past year was 70.  A GAF score of 50 indicates serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  

No significant change has been shown to warrant a decrease in 
the 30 percent evaluation.  Although the veteran is married 
and reportedly working, his symptoms due to PTSD are shown to 
be productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as depressed mood, anxiety, and sleep 
impairment.

The issue for consideration is restoration of a 30 percent 
disability evaluation for PTSD.  The veteran contended that 
he was feeling particularly good during the May 1998 
examination; and that it was unfair to base a reduction on 
that single examination, which was during one of the very few 
bright spots in his life.  Where the condition is subject to 
temporary or episodic improvement, 38 C.F.R § 3.344 requires, 
for the reduction of a disability evaluation based upon only 
one examination, that sustained improvement be demonstrated.  
However, that regulation is for application when a rating has 
continued for a period of five years or more at the same 
level and does not apply to disabilities which have not 
become stabilized and are likely to improve.  Re-examinations 
disclosing improvement in these disabilities will warrant 
reduction in rating.  38 C.F.R. § 3.344(c).

As this veteran's 30 percent disability evaluation for PTSD 
had been in effect for less than five years when the 
reduction was proposed, reduction on a single examination is 
appropriate if improvement is demonstrated.   In this case, 
however, as discussed, no such improvement is demonstrated.  
Based on the most recently noted symptoms and findings the 30 
percent evaluation in effect since February 1994 is 
appropriate.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the 
veteran's request for the restoration of the 30 percent 
disability evaluation for PTSD is granted.  The benefit of 
the doubt has been resolved in the veteran's favor.  38 
U.S.C.A. § 5107.


ORDER

Restoration of an evaluation of 30 percent for post-traumatic 
stress disorder is granted, subject to applicable law and 
regulations governing payment of monetary awards.  



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

